Mb. Chief Justice Hollerich delivered the opinion of the court: Claimants allege in their complaint that they are the owners of a certain Dodge truck; that on February 28th, 1934, about two o’clock P. M., said truck was being driven by their servant and agent in an easterly direction on S. B. I. Route No. 13, near the Village of Crab Orchard in Williamson County, at a speed of about twenty-five miles per hour; that at the same time and place one of the employees of the respondent was operating a certain snow plow owned by the respondent; that as the result of the carelessness and negligence of the employee of the respondent in charge of such snow plow, the same struck and collided with the truck of the claimants, whereby the same was damaged to the extent of $215.45, for which amount claimants ask an award. The Attorney General has moved to dismiss the case for the reason that there is no liability on the part of the respondent under the facts set forth in the complaint; the State not being liable under the doctrine of respondeat superior. The same question was presented in the case of George McGready, et al. vs. State, No. 2604, decided at the present term of this court, and in that case we held that the motion to dismiss should be allowed. For the reasons set forth in the McGready case, the motion of the Attorney General to dismiss is allowed. Case dismissed.